DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a function block configured to process the first set of data” in claim 2. The corresponding structure can be found in Paragraphs [0020] and [0021] of Applicant’s Specification filed 08/14/2018.
“a function block configured to process the first set of data” in claim 4. The corresponding structure can be found in Paragraphs [0020] and [0021] of Applicant’s Specification filed 08/14/2018.
“a function block configured to process the first set of data” in claim 9. The corresponding structure can be found in Paragraphs [0020] and [0021] of Applicant’s Specification filed 08/14/2018.
“a third function block configured to process the first set of data” in claim 13. The corresponding structure can be found in Paragraphs [0020] and [0021] of Applicant’s Specification filed 08/14/2018.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9, 12, 13, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swarbrick (US 2019/0363717).

Regarding claim 1, Swarbrick teaches an integrated circuit device (Fig. 2, SoC 102), comprising: a first network on chip (NOC) circuit (Fig. 2, 106, NoC; Paragraph 0025, Each SoC 101, 102, 103 is an IC comprising a processing system 104, a network-on-chip (NoC) 106) configured to: receive a first set of data (Fig. 2, Receiving data from Processing System 104 or Programmable Logic Region 110, See Figure 4 for more detail; Paragraph 0027, NoC 106 includes end-to-end Quality-of-Service (QoS) features for controlling data-flows therein.  In examples, the NoC 106 first separates data-flows into designated traffic classes.  Data-flows in the same traffic class can either share or have independent virtual or physical transmission paths); and transfer the first set of data to a first node of the first NOC circuit (Fig. 3 embodiment of Fig. 2, 106 NoC, 214, Routing and switches; Paragraph 0028, the network 214 includes NoC packet switches 206 and routing 208 between the NoC packet switches 206.  Each NoC packet switch 206 performs switching of NoC packets.  The NoC packet switches 206 are connected to each other and to the NMUs 202 and NSUs 204 through the routing 208 to implement a plurality of physical channels), wherein the first node is configured to transfer the first set of data (Paragraph 0027, processing system 104, programmable logic regions 110, and/or other components of each SoC 101, 102, 103 can be selectively communicatively connected together via the NoC 106 of the respective SoC 101, 102, 103.  Further, the NoCs 106 of the SoCs 101, 102, 103 are communicatively connected, such as through external electrical connections on an interposer (e.g., interposer 70)) to a second NOC circuit (Fig. 2, NoC 106 of SoC 103) of an additional integrated circuit device (Fig. 2, 103, Second SoC) separate from the integrated circuit device (Fig. 2, 102, First SoC).

Regarding claim 2, Swarbrick teaches the device of claim 1. Swarbrick further teaches wherein a portion of the integrated circuit device (Fig. 2, 104, Processing System) is associated with a function block (Fig. 7, 402, PMC; Paragraph 0033, a platform management controller (PMC) 402, which as show in subsequent examples, further resides in the processing system 104 of the SoC 101, 102, 103) configured to process the first set of data (Paragraph 0046, With this portion of the address map, the PMCs 402 of the SoCs 101, 102, 103 can communicate with each other by including the chip identification (e.g., `00`, `01`, and `10`) in the memory-mapped packet to be communicated via the interconnected NoCs 106.  The NoC packet switches 206a-f can route the packets according to the chip identification, as described above). 

Regarding claim 6, Swarbrick teaches the device of claim 1. Swarbrick further teaches wherein the first node is associated with an input/output port (Paragraph 0028, NPI 210 includes circuitry to program the NMUs 202, NSUs 204, and NoC packet switches 206) of the integrated circuit device (Paragraph 0028, NoC packet switches 206 are connected to each other and to the NMUs 202 and NSUs 204 through the routing 208 to implement a plurality of physical channels). 

Regarding claim 7, Swarbrick teaches the device of claim 6. Swarbrick further teaches wherein the first node (Fig. 3 & Fig. 7, 210, NPI system of Routing 208) comprises a protocol translator (Fig. 7, 410, Protocol Block) configured to translate a first protocol associated with the first NOC circuit into a second protocol associated with the input/output port (Fig. 7, 210, NPI ports; Paragraph 0035, protocol blocks 410 can also translate the transaction request from the protocol implemented on the NPI 210 to a protocol implemented by the register blocks 212 of the NoC packet switches 206.  In some examples, the protocol blocks 410 can translate between NPI Protocol and the Advanced Microcontroller Bus Architecture (AMBA) 3 Advanced Peripheral Bus (APB3) protocol). 

Regarding claim 9, Swarbrick teaches a system for transferring data (Fig. 2, Receiving data from Processing System 104 or Programmable Logic Region 110, See Figure 4 for more detail; Paragraph 0027, NoC 106 includes end-to-end Quality-of-Service (QoS) features for controlling data-flows therein.  In examples, the NoC 106 first separates data-flows into designated traffic classes.  Data-flows in the same traffic class can either share or have independent virtual or physical transmission paths) between programmable logic devices (Fig. 2, Devices 102 and 103), comprising: a first programmable logic device (Fig. 2, 102, First SoC), comprising: a first portion associated with a first function block (Fig. 2, 104, Processing System & Fig. 7, 402, PMC part of Processing System 104) configured to process a first set of data (Paragraph 0046, the PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 103 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206f, 206e and corresponding routing 208, and the NSU 204b on the processing system 104 of the SoC 103); and first network on chip (NOC) circuitry (Fig. 2, 106, NoC) configured to receive the first set of data and transfer the first set of data to a first node (Fig. 7, 214, Routing and switching node) of the first NOC circuitry (Paragraph 0025, the processing system 104 of each SoC 101, 102, 103 is connected to the programmable logic region(s) 110 through the NoC 106 and through the configuration interconnect 108); and a second programmable logic device (Fig. 2, 103, SoC), comprising: second NOC circuitry (Fig. 2, 106, NoC of 103) configured to: receive the first set of data via the first node and a second node of the second NOC circuitry (Fig. 2, NoC of 102 and 103 communicating with each other through routing and switching); and transfer the first set of data to a second portion of the second programmable logic device associated with a second function block (Fig. 2, 104, Processing System of 103; Paragraph 0027, processing system 104, programmable logic regions 110, and/or other components of each SoC 101, 102, 103 can be selectively communicatively connected together via the NoC 106 of the respective SoC 101, 102, 103).

Regarding claim 12, Swarbrick teaches the system of claim 9. Swarbrick further teaches the system comprising a central router (Fig. 3, 208, Routing Circuit) configured to receive the first set of data from the first programmable logic device and transfer the first set of data (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208) to the second programmable logic device (Paragraph 0028, the network 214 includes NoC packet switches 206 and routing 208 between the NoC packet switches 206.  Each NoC packet switch 206 performs switching of NoC packets).

Regarding claim 13, Swarbrick teaches the system of claim 9. Swarbrick further teaches the system comprising a third programmable logic device (Fig. 2, SoC 101) comprising: a third portion associated with a third function block configured to process the first set of data (Fig. 2, 104 of SoC 101; Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208); and third NOC circuitry (Fig. 2, 106 NoC and Figure 3, 106 NoC) comprising a third node (Fig. 3, 214, Routing and switching) configured to receive the first set of data and transfer the first set of data to the third function block (Paragraph 0046, the PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208, and the NSU 204a on the processing system 104 of the SoC 102).

Regarding claim 15, Swarbrick teaches the system of claim 9. Swarbrick further teaches wherein the first function block (Fig. 7, 402, PMC of Fig. 1, 104 Processor) is configured to implement a protocol translator via soft logic (Paragraph 0035, root node 404 can translate a transaction request between a protocol used by the one or more master circuits, such as the PMC 402, and a protocol used by the NPI 210.  For example, the master circuits can implement the Advanced eXtensible Interface fourth generation (AXI4) protocol, and the NPI 210 can implement an NPI Protocol).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Jones (US 6,757,759).

Regarding claim 3, Swarbrick teaches the device of claim 1. Swarbrick further teaches wherein first set of data is associated with a communication packet comprising a second Paragraph 0046, Each PMC 402 has a dedicated portion of the address map of the NoC 106.  With this portion of the address map, the PMCs 402 of the SoCs 101, 102, 103 can communicate with each other by including the chip identification (e.g., `00`, `01`, and `10`) in the memory-mapped packet to be communicated via the interconnected NoCs 106).
Swarbrick teaches the data having an address indicating a location on the second integrated circuit chip. Swarbrick does not explicitly teach the data having an address indicative of a location on the first integrated circuit device. 
Jones teaches wherein first set of data is associated with a communication packet comprising a first location indicative of a first portion of the integrated circuit device (Fig. 6, Packet Source Field; Col. 8, Lines 33-40, Destination field is a one byte field used to route the packet to the target subsystem or module connected to the P link 15.  For request packets it is the most significant byte of the address to be accessed.  For a response packet it identifies the subsystem which issued the request.  The source field is a one byte field which is used as a return address for a response packet).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Jones and include a source address in the first data sent to the second chip of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to respond to the source of the memory request of Swarbrick, thus allowing read/write requests to be fulfilled and acknowledgement of request completion can be enabled (See Jones: Col. 8, Lines 33-40).

Regarding claim 4, Swarbrick in view of Jones teaches the device of claim 3. Swarbrick further teaches wherein the second portion of the additional integrated circuit device is associated with a function block configured to process the first set of data (Paragraph 0048, With the system configuration data communicated to the individual PMCs 402 of the SoCs 101, 102, 103, the NoC 106 can be quiesced locally, and the PMCs 402 on each SoC 101, 102, 103 can further configure components, including the local NoC 106, for system-level operations) after being processed by the integrated circuit device (Paragraph 0047, SoC 101 can implement any IO interface and other IP to enable the PMC 402 to access the system configuration data from the memory… The PMC 402 of the SoC 101 can then communicate this system configuration data to the PMCs 402 of the slave SoCs 102, 103 via the interconnected NoCs 106 (e.g., with the configured NoC packet switches 206a-f)).

Regarding claim 5, Swarbrick in view of Jones teaches the device of claim 3. Swarbrick further teaches wherein the communication packet comprises data regarding a plurality of nodes (Paragraph 0043, chip identification can be appended to addresses of the memory-mapped packets, and the NoC packet switch 206b can direct packets based on the chip identification) associated with the first NOC circuit and the second NOC circuit that the first set of data is routed through (Paragraph 0043, PMC 402 of the SoC 101 can determine addresses of register blocks 212 of the NoC packet switch 206a, 206b for programming routing tables of the NoC packet switch 206a, 206b based on the identification data that was read… routing tables of the NoC packet switch 206b can direct memory-mapped packets through different sides of the NoC packet switch 206b based on an address in the respective memory-mapped packet).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Kaviani (US 2017/0220508).

Regarding claim 8, Swarbrick teaches the device of claim 1. Swarbrick teaches wherein the integrated circuit device comprises an ASIC (Paragraph 0002, SoC is also an attractive alternative to fully customized chips, such as an application specific integrated circuit (ASIC), because ASIC designs tend to have a significantly longer development time and larger development costs). Swarbrick does not teach wherein the integrated circuit devices comprises an FPGA. 
Kaviani teaches wherein the integrated circuit device comprises a field programmable gate array (FPGA) (Paragraph 0043, at least one of the IC die 101 and the IC die 103 comprises a programmable IC, such as a field programmable gate array (FPGA) or the like).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Kaviani and include an FPGA in the SoC of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of heterogeneous FPGA processors, thus increasing the capabilities and functionality of the SoC system (See Kaviani: Paragraph 0002).

Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Horton (US 2007/0143578).

Regarding claim 10, Swarbrick teaches the system of claim 9. Swarbrick does not explicitly teach a string of virtual functions corresponding to the first function block and to the second function block. 
Horton teaches wherein the first function block is configured to process the first set of data according to a string of virtual functions (Paragraph 0031, the architecture comprises a plurality of processing and/or logic elements 101(also known as Virtual Function Blocks or VFBs, and hereinafter referred to as VFBs) configured to be interconnected) that defines an order in which the first set of data is to be processed (Fig. 1, Virtual Function; Paragraph 0040, long distance messenger ports are similarly connected between adjacent VFBs, but contain additional addressing information that is used and manipulated by each VFB to construct a path spanning multiple VFBs), wherein the string of virtual functions comprises a first virtual function identifier (Paragraph 0041, long distance messenger ports are connected between adjacent VFBs, and contain additional addressing information that is used and manipulated by each VFB to construct a path spanning multiple VFBs) associated with the first function block (Fig. 1 First VFB and Fig. 2 Individual VFB) and a second virtual function identifier associated with the second function block (Fig. 1, Second VFB; Paragraph 0180, individual blocks or "tiles", placed together in an array such as in a multi-chip module (MCM)).

One of ordinary skill in the art would be motivated to make the modifications in order to quickly and easily lay out an array of homogenous and/or heterogeneous functions in a pipeline processing system (See Horton: Paragraphs 0004 & 0005).

Regarding claim 11, Swarbrick in view of Horton teaches the system of claim 10. Swarbrick teaches a first location of the first function block on the first programmable logic device (Fig. 2, 104, Processing System & Fig. 7, 402, PMC part of Processing System 104). Swarbrick does not teach an identifier associated with the first location on the first device. 
Horton teaches wherein the first virtual function identifier is associated with a first identifier indicative of a first location of the first function block on the first programmable logic device (Fig. 6, Address; Paragraph 0104, as the message request is moved nearer its destination through a VFB, its address offsets are adjusted appropriately so that upon arriving at the desired destination within the array of VFBs).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Horton and include a virtual function processing pipeline for the multi-chip system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to quickly and easily lay out an array of homogenous and/or heterogeneous functions in a pipeline processing system (See Horton: Paragraphs 0004 & 0005).

Regarding claim 14, Swarbrick teaches the system of claim 13. Swarbrick does not teach a processing pipeline involving the three programmable logic devices. 
Horton teaches wherein the third node is configured to receive the first set of data from the second programmable logic device (Paragraph 0032, VFB includes one or more of the following components or any combination thereof: Central Processing Units (CPU), Arithmetic Logic Units (ALU); Memory Elements (MEM); Arbitrary Function Generators (ARB); State Machines; Digital Signal Processors (DSP); Analog Signal Processors (ASP); Programmable Logic Devices (PLD including Field Programmable Gate Array (FPGA)) after the second function block has operated on (Paragraph 0154, in the case for some pipelined or systolic implementations of an algorithm) the first set of data (Paragraph 0034, FIG. 1, the invention consists of a two-dimensional array (100) of processing elements, referred to as Virtual Function Blocks or VFBs (101), interconnected by message passing ports (102) that provide connections between adjacent VFBs one or more bi-directional paths).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Horton and include a virtual function processing pipeline for the multi-chip system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to quickly and easily lay out an array of homogenous and/or heterogeneous functions in a pipeline processing system (See Horton: Paragraphs 0004 & 0005).


Claims 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Pusuluri (US 2017/0228481).

Regarding claim 16, Swarbrick teaches a system for transferring data between programmable logic devices (Fig. 2, Receiving data from Processing System 104 or Programmable Logic Region 110, See Figure 4 for more detail; Paragraph 0027, NoC 106 includes end-to-end Quality-of-Service (QoS) features for controlling data-flows therein.  In examples, the NoC 106 first separates data-flows into designated traffic classes.  Data-flows in the same traffic class can either share or have independent virtual or physical transmission paths), comprising: a plurality of programmable logic devices (Fig. 2, SoC’s 101, 102, and 103), wherein each of the programmable logic devices comprises: at least one ASIC (Paragraph 0002, SoC is also an attractive alternative to fully customized chips, such as an application specific integrated circuit (ASIC)) configured to process a set of data (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208, and the NSU 204a on the processing system 104 of the SoC 102); and network on chip (NOC) circuitry configured to receive the set of data from the at least one ASIC and at least one other programmable logic device of the plurality of programmable logic devices (Fig. 2, 106; Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 103 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206f, 206e and corresponding routing 208).

Pusuluri teaches wherein each of the programmable logic devices comprises: at least one accelerator configured to process a set of data (Paragraph 0004, Complex System-on-Chips (SoCs) may involve a variety of components e.g., processor cores, Digital Signal Processors (DSPs), hardware accelerators, memory and I/O, while Chip Multi-Processors (CMPs) may involve a large number of homogenous processor cores, memory and I/O subsystems); and network on chip (NOC) circuitry configured to receive the set of data from the at least one accelerator (Paragraph 0004, Network-on-Chip (NoC) has emerged as a paradigm to interconnect a large number of components on the chip). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Pusuluri and include a hardware accelerator programmable logic device function in the system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the processing capabilities of the multi-chip system, thus ensuring high-performance communication and processing (See Pusuluri: Paragraph 0004).

Regarding claim 17, Swarbrick in view of Pusuluri teaches the system of claim 16. Swarbrick teaches the system comprising a package substrate (Fig. 1, 70, Substrate; Paragraph 0022, 2.5DIC structure includes a first chip 51, a second chip 52, a third chip 53, and a memory chip 62 attached to an interposer 70 or another substrate), wherein each of the plurality of programmable logic devices is disposed on the package substrate (Fig. 1, 51-53, Chips).

Regarding claim 18, Swarbrick in view of Pusuluri teaches the system of claim 16. Swarbrick further teaches wherein the plurality of programmable logic devices (Fig. 2, SoC’s 101-103) comprises a first programmable logic device (Fig. 2, 102, SoC) comprising a first ASIC and first NOC circuitry (Fig. 2, 106, NoC), wherein the first NOC circuitry comprises a first node (Fig. 8 Embodiment of Figure 2 showing switch node system, 206c, First Node) and a second node (Fig. 8, 206d), wherein the first node is configured to receive the set of data from the first ASIC and transfer the set of data to the second node at least partially via the first NOC circuitry (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208, and the NSU 204a on the processing system 104 of the SoC 102), wherein the second node is configured to cause the set of data to be transferred to a second programmable logic device of the plurality of programmable logic devices (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 103 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206f, 206e and corresponding routing 208, and the NSU 204b on the processing system 104 of the SoC 103). Swarbrick teaches an ASIC. Swarbrick does not explicitly teach an accelerator. 
Pusuluri teaches comprises a first programmable logic device comprising a first ASIC and first NOC circuitry (Paragraph 0004, Complex System-on-Chips (SoCs) may involve a variety of components e.g., processor cores, Digital Signal Processors (DSPs), hardware accelerators, memory and I/O, while Chip Multi-Processors (CMPs) may involve a large number of homogenous processor cores, memory and I/O subsystems). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Pusuluri and include a hardware accelerator programmable logic device function in the system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the processing capabilities of the multi-chip system, thus ensuring high-performance communication and processing (See Pusuluri: Paragraph 0004).

Regarding claim 20, Swarbrick in view of Pusuluri teaches the system of claim 16. Swarbrick teaches wherein the NOC circuitry is disposed on a fabric die associated with each of the plurality of programmable logic devices (Fig. 2, NOC on SoC’s; Paragraph 0022, Each of the first chip 51, second chip 52, and third chip 53 can include is an integrated circuit (IC), such as a system-on-chip (SoC)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Pusuluri (US 2017/0228481) in further view of Rahman (US 2016/0163609).

Regarding claim 19, Swarbrick in view of Pusuluri teaches the system of claim 18. Swarbrick teaches wherein second node is associated with an input-out (Figure 8, 206d, I/O Switch). Swarbrick does not explicitly teach HSIO, OPIO, GPIO, or EMIBIO.
Fig. 1 & Fig. 6; Paragraph 0042, FIG. 6 shows another suitable arrangement in which test pins for each auxiliary CUT 202 can be ganged together with a set of general-purpose IO (GPIO) pins to minimize the lost pin count.  The GPIO pins (i.e., pins 600 and 602) may serve as GPIO pins for the main die 200). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Rahman and include GPIO interconnect pins on the SoC of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to use a commonly used and well-known interface GPIO pins, thus increasing communication performance and enabling higher density chip communications (See Rahman: Paragraph 0004).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185